692 So.2d 292 (1997)
Eleck WILLIAMS, Appellant,
v.
The STATE of Florida, Appellee.
No. 96-2669.
District Court of Appeal of Florida, Third District.
April 30, 1997.
Bennett H. Brummer, Public Defender, and John M. Selden, Special Assistant Public Defender, for appellant.
Robert A. Butterworth, Attorney General, and Richard L. Polin, Assistant Attorney General, for appellee.
Before LEVY, GREEN and SHEVIN, JJ.
PER CURIAM.
We affirm the judgment of conviction. See Austin v. State, 679 So.2d 1197 (Fla. 3d DCA 1996), review denied, 689 So.2d 1068 (Fla. 1997). However, we reverse defendant's sentence. *293 The court erred in imposing a habitual offender sentence where, as here, the state failed to present sufficient proof that defendant was the person who committed the Georgia offense, which the state submitted as a predicate felony. See Olsen v. State, 691 So.2d 17 (Fla. 3d DCA 1997)(en banc); Louis v. State, 647 So.2d 324 (Fla. 2d DCA 1994). Accordingly, defendant must be resentenced. At resentencing, the court may reimpose a habitual offender sentence once the state establishes the requisite predicate offenses. Olsen, 691 So.2d 17; Louis, 647 So.2d at 326.
Conviction affirmed; sentence reversed; and cause remanded.